Dear Mr. Speed:
You have asked this office to advise whether an individual may hold full-time employment as a clerical worker from the Tangipahoa Parish Council Government President while also serving in the position of elected justice of the peace.
The Dual Officeholding and Dual Employment Laws, R.S. 42:61 et seq., prohibit one from holding local elective office and full-time employment in the same political subdivision of the state, pursuant to R.S. 42:63(D). The prohibition would not apply in this instance as justice of the peace courts and parishes are separate political subdivisions as defined by R.S. 42:62(9). See attached Attorney General Opinion 96-113.
However, because justices of the peace are governed by the Code of Judicial Conduct, we suggest you consult the Judiciary Commission of the Louisiana Supreme Court for an advisory ruling, at 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112. We enclose Attorney General Opinion 96-356, and direct your attention to the advisory rulings from the Judiciary Commission that are attached.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 96-113
March 11, 1996
78  DUAL OFFICEHOLDING
LSA-R.S. 42:61, et seq.; LSA-R.S.42:63(D); LSA-R.S. 42:63(9)
A justice of the peace may also hold full-time employment as director of finance of the parish governing authority.
Ms. Tracie Eisworth 36315 Driftwood Drive Denham Springs, LA 70726